                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
LAW OFFICES OF NOLAN KLEIN, P.A.                                             DOC #:
5550 GLADES ROAD, SUITE 500                                                  DATE FILED: 3/12/2020
BOCA RATON, FL 33431

                                                                MEMORANDUM ENDORSED
PH: (954) 745-0588

www.nklegal.com
                                                                     Hector V. Ramirez, Esq.
                                                                     ramirez@nklegal.com


                                          March 11, 2020

VIA ECF
Honorable Judge Gregory H. Woods
United States District Court
500 Pearl St., Room 2260
New York, NY 10007

                  Re:    Gonzalez v. Canal Loft Hotel, Inc.
                         SDNY Case No.: 1:19-cv-04578

                         Request for Extension of Time to File Expert Report
                        to Reduce Legal Fees and Conserve Judicial Resources

Dear Judge Woods:

        We represent Plaintiff, Jesus Gonzalez, in the above-captioned case. This is an action for
injunctive relief under the Americans with Disabilities Act, and for damages under N.Y. State
and City Human rights Laws. Defendant is in default and Plaintiff submitted its proposed Final
Judgment. This Court directed Plaintiff to file a supplemental memorandum of law, and expert
report, by March 11, 2020.

        Plaintiff respectfully requests a sixty (60) day extension of time to file these additional
items, and submits good cause exists for the following reasons. First, the injunction sought was
for remediation of the Defendant’s hotel’s website, so that it will comply with accessibility
disclosures required by law. A review of the website undertaken by me today confirms that some
remediation towards disclosure of accessibility information (as sought in the lawsuit) has been
undertaken. It therefore appears likely that Defendant has obtained knowledge of this lawsuit and
made corrections, although it has thus far refused to participate in the action.

        Second, obtaining the expert report is going to add significant expense to this case, which
will make ultimate amicable resolution more difficult. Third, submission of the expert report,
entry of final judgment, execution of the final judgment, and all the related filings and hearings
will lead to the use of significant judicial resources to enforce/police an injunction.

        Prior to proceeding at this time therefore, and especially in light of the fact that
Defendant appears to be making changes to the website presumably in reaction to this lawsuit,
Plaintiff requests an opportunity to focus resources on contacting and working with Defendant
towards a resolution of this claim, without further judicial participation. Plaintiff respectfully
asserts that this could result in a resolution of the action with a reduction of legal fees and


                                LAW OFFICES OF NOLAN KLEIN, P.A.
                                          www.nklegal.com
   Letter to Hon. Gregory R. Woods
   March 11, 2020
   Page 2

   conservation of judicial resources. However, to the extent these efforts do not bear fruit, Plaintiff
   will then renew his application, incur the not-insignificant expert expenses, and file the requested
   supplemental memorandum of law.



           I thank the Court for your time and attention to this matter.

                                                               Respectfully Submitted,

                                                               Law Offices of Nolan Klein, P.A.

                                                               By:     /s/ Hector V. Ramirez
                                                                     HECTOR V. RAMIREZ, ESQ.
                                                                     (HR3270)

   HVR


Application granted in part. The deadline for Plaintiff to submit the materials called for in the Court’s March 11, 2020
order is extended to April 11, 2020. Plaintiff should not expect further extensions of time. Failure to comply may
result in the dismissal of this action for failure to prosecute.


SO ORDERED.                                                   _____________________________________
Dated: March 11, 2020                                                 GREGORY H. WOODS
New York, New York                                                   United States District Judge
